ORDER
Respondent’s unopposed motion to remand this matter to the Board of Immigration Appeals is granted.
In said motion, the parties have agreed as follows “Upon remand, the Board shall remand the record of proceedings to the Immigration Court to allow the parties to address before the Immigration Judge the appropriate means to enable Petitioner to apply for asylum with the United States Citizenship and Immigration Services (“USCIS”) as an Unaccompanied Alien Child by an Asylum Officer pursuant to the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (“TVPRA”), Public Law 110-467. The parties request that the Court’ remand order vacate the order of removal entered by the Immigration Judge on June 16, 2011 and affirmed in a final decision by the Board on January 8, 2013 so that Petitioner may apply for asylum in accordance with the TVRPA.”
Petitioner’s removal is stayed pending a Board decision in this matter.
As stated in the unopposed motion, the parties shall bear their own fees and costs.
This order served on the agency shall act as the mandate of this court.
REMANDED.